DETAILED ACTION

Response to Amendment
Claims 1-9, 11-12, 15-22 and 24-27 are pending in the application, with claims 19-27 withdrawn.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 4/21/2022 and 5/17/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Johnson, #73,767 on 5/10/2022.

The application has been amended as follows: 

TO THE CLAIMS

Claims 19-27 have been re-joined.

Allowable Subject Matter
Claims 1-9, 11-12, 15-22 and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 4/21/2022 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses an energy storage device including a cathode comprising a carbon cloth with vanadium carbide Mxenes active material deposited thereon, an anode including a carbon close with zinc deposited thereon, a gel electrolyte comprising a polyacrylamide hydrogel, high concentration salt, and solution as set forth in the claim.  Further, amended instant independent claim 19 discloses a method of preparing an energy storage device including the structural features of instant independent claim 1 that have been found allowable for the reasons below.
Zhamu in view of Zhi, Jiang, and Yoshima is considered to be the combination of prior art references of record closest to the aforementioned limitations of instant independent claims 1 and 19.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the aforementioned combination of references does not disclose nor render obvious all of the materials and structures in the energy storage device as set forth in the claim.  The applied combination of references discloses, at most, a battery including a vanadium carbide and zinc electrodes on carbon with gel electrolyte, but not the specific combination and structural components as set forth in the instant claim.
A further search did not reveal any additional prior art references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claims 1 and 19 are found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725